Case 1:19-cr-00107-AT Document 40 Filed 03/31/20 Page 1 of 1

(reer aa)

HODGES WALSH & BURKE, LLP
ATTORNEYS AT LAW
55 CHURCH STREET, SUITE 211
WHITE PLAINS, NEW YORK 10601

(914) 385-6000
FAX (914) 385-6060
www.hwb-lawfirm.com

Michael K. Burke, Esq.
Direct E-Mail: mburke@hwb-lawfirm.com

March 31, 2020

VIA ECF

Honorable Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: United States v. John Ulrich
Docket No.: 2019 cr 107 (AT)

Dear Judge Torres:

I am writing to respectfully request a 60-day adjournment of Mr. Ulrich’s
sentencing due to the COVID-19 pandemic. The sentencing is presently scheduled for
April 23, 2020. I have been in communication with Assistant United States Attorney Eli
Marks and he has consented to this request.

Thank you for your consideration.

Respectfully submitted,

Michad K. Sarke

Michael K. Burke
MKB: sg
